Exhibit 99.1 ICON Income Fund Ten Liquidating Trust Portfolio Overview First Quarter 2014 Table of Contents Introduction to Portfolio Overview 1 Portfolio Overview 1 Transactions with Related Parties 1 Financial Statements 3 Forward Looking Statements 7 Additional Information 7 ICON Income Fund Ten Liquidating Trust As of August 31, 2014 Introduction to Portfolio Overview We are pleased to present ICON Income Fund Ten Liquidating Trust’s (the “Trust”) Portfolio Overview for the quarter ended March 31, 2014. References to “we,” “us,” and “our” are references to the Trust or the Fund (as defined below), as applicable, and references to the “Managing Trustee” and the “Manager” are references to the managing trustee of the Trust and the manager of the Fund, ICON Capital, LLC. As of December 31, 2013, all assets and liabilities of ICON Income Fund Ten, LLC (the “Fund”) were transferred to the Trust. The Fund raised approximately $150,000,000 commencing with its initial offering on June 2, 2003 through the closing of the offering on April 5, 2005. In May 2010, we entered our liquidation period, which is expected to continue for several more years. During the liquidation period, we began the gradual, orderly termination of our operations and affairs, and the liquidation or disposition of our equipment, leases and financing transactions. Additionally, during the liquidation period, you will receive distributions that are generated from net rental income or equipment sales when realized.In some months, the distribution may be larger, in some months the distribution may be smaller, and in some months there may not be any distribution. Portfolio Overview As of March 31, 2014, our portfolio consisted of the following investment: ZIM Israel Navigation Co. Ltd. Structure: Lease Collateral: Twocontainer vessels. Expiration Dates: 3/31/2016 3/31/2017 Transactions with Related Parties Our Managing Trustee performs certain services relating to the management of our equipment leasing and other financing activities.Such services include, but are not limited to, the collection of lease payments from the lessees of the equipment or loan payments from borrowers, re-leasing services in connection with equipment which is off-lease, inspections of the equipment, liaising with and general supervision of lessees and borrowers to ensure that the equipment is being properly operated and maintained, monitoring performance by the lessees and borrowers of their obligations under the leases and loans and the payment of operating expenses. Administrative expense reimbursements are costs incurred by our Managing Trustee or its affiliates that are necessary to our operations. 1 ICON Income Fund Ten Liquidating Trust Transactions with Related Parties (continued) During the three months ended March 31, 2014, our Managing Trustee waived management fees and administrative expense reimbursements of approximately $281,000 and $58,000, respectively. During the three months ended March 31, 2013, our Managing Trustee waived management fees and administrative expense reimbursements of approximately $226,000 and $69,000, respectively. Our Managing Trustee also has a 1% interest in our profits, losses, distributions and liquidation proceeds.We paid distributions to our Managing Trustee of $75,759 and $25,253 for the three months ended March 31, 2014 and 2013, respectively. Additionally, our Managing Trustee’s interest in the net income attributable to us was $10,097 and $10,061 for the three months ended March 31, 2014 and 2013, respectively. Your participation in the Fund is greatly appreciated. We are committed to protecting the privacy of our investors in compliance with all applicable laws. Please be advised that, unless required by a regulatory authority such as FINRA or ordered by a court of competent jurisdiction, we will not share any of your personally identifiable information with any third party. 2 ICON Income Fund Ten Liquidating Trust (A Delaware Statutory Trust) Financial Statements Consolidated Balance Sheets March 31, 2014 December 31, 2013 (unaudited) Assets Current Assets: Cash and cash equivalents $ $ Current portion of net investment in finance leases Other current assets - Total current assets Non-current assets: Net investment in finance leases, less current portion Other non-current assets Total non-current assets Total assets $ $ Liabilities and Equity Current liabilities: Accrued expenses $ $ Indemnification liability Total liabilities Commitments and contingencies Equity Benficial owners' equity Additional beneficial owners Managing Trustee Total benficial owners' equity Noncontrolling interests Total equity Total liabilities and equity $ $ 3 ICON Income Fund Ten Liquidating Trust (A Delaware Statutory Trust) Financial Statements Consolidated Statements of Comprehensive Income (unaudited) Three Months Ended March 31, Revenue and other income: Finance income $ $ Income (loss) from investment in joint ventures Interest and other (loss) income Total revenue and other income Expenses: General and administrative Total expenses Net income Less: net income (loss) attributable to noncontrolling interests Net income attributable to Fund Ten Liquidating Trust Other comprehensive income: Change in fair value of derivative financial instruments - Total other comprehensive income - Comprehensive income Less: comprehensive income (loss) attributable to noncontrolling interests Comprehensive income attributable to Fund Ten Liquidating Trust $ $ Net income attributable to Fund Ten Liquidating Trust allocable to: Additional beneficial owners $ $ Managing Trustee $ $ Weighted average number of additional beneficial owners' Interests outstanding Net income attributable to Fund Ten Liquidating Trustper weighted average additional beneficial owners' Interest outstanding $ $ 4 ICON Income Fund Ten Liquidating Trust (A Delaware Statutory Trust) Financial Statements Consolidated Statements of Changes in Equity Beneficial Owners' Equity Additional Beneficial Owners' Interests Additional Beneficial Owners Managing Trustee Total Beneficial Owners' Equity Noncontrolling Interests Total Equity Balance, December 31, 2013 $ Net income - Distributions - - Balance, March 31, 2014 (unaudited) $ 5 ICON Income Fund Ten Liquidating Trust (A Delaware Statutory Trust) Financial Statements Consolidated Statements of Cash Flows Three Months Ended March 31, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Finance income Loss from investment in joint ventures - Interest and other income Changes in operating assets and liabilities: Collection of finance leases Other assets, net Accrued expenses Net cash provided by operating activities Cash flows from financing activities: Distributions to beneficial owners Net cash used in financing activities Net (decrease) increase in cash and cash equivalents Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ 6 ICON Income Fund Ten Liquidating Trust Forward Looking Statements Certain statements within this document may constitute forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 (“PSLRA”).These statements are being made pursuant to the PSLRA, with the intention of obtaining the benefits of the “safe harbor” provisions of the PSLRA, and, other than as required by law, we assume no obligation to update or supplement such statements.Forward-looking statements are those that do not relate solely to historical fact.They include, but are not limited to, any statement that may predict, forecast, indicate or imply future results, performance, achievements or events.You can identify these statements by the use of words such as “may,” “will,” “could,” “anticipate,” “believe,” “estimate,” “expect,” “continue,” “further,” “plan,” “seek,” “intend,” “predict” or “project” and variations of these words or comparable words or phrases of similar meaning.These forward-looking statements reflect our current beliefs and expectations with respect to future events and are based on assumptions and are subject to risks and uncertainties and other factors outside our control that may cause actual results to differ materially from those projected.We undertake no obligation to update publicly or review any forward-looking statement, whether as a result of new information, future developments or otherwise. Additional Information A detailed financial report on SEC Form 10-Q or 10-K (whichever is applicable) is available to you.It is typically filed either 45 or 90 days after the end of a quarter or year, respectively.Usually this means a filing will occur on or around March 31, May 15, August 14, and November 14 of each year.It contains financial statements and detailed sources and uses of cash plus explanatory notes.You are always entitled to these reports. Please access them by: · Visiting www.iconinvestments.com, or · Visiting www.sec.gov, or · Writing us at:Angie Seenauth c/o ICON Investments, 3 Park Avenue, 36th Floor, New York, NY 10016 We do not distribute these reports to you directly in order to keep our expenses down as the cost of mailing this report to all investors is significant.Nevertheless, the reports are immediately available upon your request. 7
